United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 November 29, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-60357
                          Summary Calendar


HOLGER PATRICIO PACHECO-VASQUEZ,

                                    Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A70 409 890
                        --------------------

Before Jolly, Dennis, and Clement, Circuit Judges.

PER CURIAM:*

     Holger Patricio Pacheco-Vasquez (Pacheco) seeks review of an

order of the Board of Immigration Appeals (BIA) that denied his

motion to reopen deportation proceedings.    In May 1990 an

Immigration Judge (IJ) determined that Pacheco was deportable.

In November 2005 Pacheco filed his third motion to reopen, after

his two prior motions to reopen were denied.      In the BIA ruling

that is at issue in the instant petition for review, the BIA

denied Pacheco’s third motion to reopen as untimely and

numerically barred pursuant to 8 C.F.R. § 1003.2(c)(2).        Pacheco

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 06-60357
                                  -2-

argues, inter alia, that the BIA erred when it determined that

his motion to reopen was untimely and numerically barred.

     Pacheco’s third motion to reopen, filed in November 2005,

was filed more than 15 years after his deportation order and

almost a decade after September 30, 1996.    His motion was

therefore untimely.    See § 1003.2(c)(2); Matter of Goolcharan,

23 I. & N. Dec. 5 (BIA 2001).    Additionally, as Pacheco had

previously filed two motions to reopen, his third motion to

reopen was barred by the numerical limitation set forth in

§ 1003.2(c)(2), which permits only one motion to reopen.

     The BIA did not abuse its discretion in denying Pacheco’s

motion to reopen.     See Lara v. Trominski, 216 F.3d 487, 496 (5th

Cir. 2000).   As the BIA’s ruling was not an abuse of discretion,

this court need not consider Pacheco’s remaining argument, which

addresses the merits of whether he is entitled to adjustment of

status.   Pacheco’s petition for review is DENIED.